Citation Nr: 1518082	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-14 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1979 to January 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO denied service connection for paranoid schizophrenia.  In March 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2013.

In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO..  A transcript of that hearing is of record.  In conjunction with the hearing, additional evidence was submitted, along with a waiver of initial consideration of the evidence by the agency of original jurisdiction (AOJ).  See 8 C.F.R. §§ 20.800, 20.1304 (2014).

In addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals that, with the exception of the July 2013 Hearing Transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file contains no documents.  

As a final preliminary matter, the Board notes that certain evidence received in June 2013, after the issuance of the March 2013 SOC, was submitted without waiver of initial AOJ review. In this case, however, Board review of such evidence results in no prejudice to the Veteran, given the fully favorable disposition of the Veteran's claim herein. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly resolve the claim herein decided has been accomplished.

2.  The Veteran has a current psychiatric disability, diagnosed as paranoid schizophrenia.
 
3.  The collective evidence of record is, at least, in relative equipoise on the question of whether the Veteran's current paranoid schizophrenia had its onset during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for paranoid schizophrenia are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board points out that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

The Veteran seeks service connection for a psychiatric disorder, specifically, paranoid schizophrenia.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, in order to establish direct service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).   

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  ]38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, such as psychoses, may also be established on a presumptive basis by showing that such a disease manifested itself to a compensable degree (10 percent or more for a psychosis) within a prescribed period following separation from service (one year for a psychosis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In adjudicating a claim for VA benefits, VA is responsible for determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In the present case, there is no dispute that the Veteran has a current, acquired psychiatric disability.  The post-service medical records clearly reflect consistent diagnoses of schizophrenia since the mid to late 1990s, according to VA treatment records since that time.  According to the Veteran, he began to seek mental health treatment after his discharge in 1983 at the Loma Linda VA Medical Center (VAMC).  Unfortunately, VA treatment records from Loma Linda are not available for review.  See December 2012 Formal Finding of Unavailability.

The Veteran asserts that he suffers from a psychiatric disability which began while he was in service.  In a detailed, November 2009 multi-page statement, the Veteran explained that he began hearing voices and seeing the dead bodies of Vietnam soldiers during basic training.  .  The voices that he heard warned him that he was going to get killed and also told him to harm the other soldiers he served with.  Id.  The Veteran stated that, at the time, he was afraid to tell any military personnel that he was experiencing these auditory and visual hallucinations, as he believed that doing so would result in his discharge from the military. It was very difficult for the Veteran to manage these hallucinations, so he began to leave his post without permission, abuse alcohol and marijuana, and seek out prostitutes to cope.   

During the Board hearing, the Veteran also testified that he experienced headaches and nightmares at this time.  See July 2013 Hearing Transcript at p. 10.  As a result of these behaviors, other misconduct, and the Veteran's difficulty performing his military duties due to his hallucinations, the Veteran stated that he was subject to disciplinary action, and he was eventually discharged.  See November 2009 Statement.  After separation, the Veteran stated that he self-medicated with drugs and alcohol until he was formally diagnosed with schizophrenia in 1991.  See July 2013 Hearing Transcript at p. 11.

The Veteran's Form DD-214 confirms that he served on active duty from February 1979 to January 1983 and that he was discharged under honorable conditions for unsatisfactory performance.  Service personnel records also show that he reenlisted in 1981, that he was disciplined frequently, and that he was ultimately discharged due to unsatisfactory performance in all areas of military duty, repeated reports of FTR (failure to report) and AWOL (absence without leave), and for possession of marijuana.  

Service treatment records document treatment for headaches, but are silent with respect to any complaints, treatment, or diagnoses referable to any mental illness.

The record contains only two competent opinions addressing the issue of a nexus, or link, between the Veteran's current psychiatric disability and his military service-an October 2009 opinion from the Veteran's treating VA psychiatrist, Dr. L. Lipman (which supports the claim), and a February 2013 VA psychiatric opinion with a March 2013 addendum (which weighs against the claim). 

In his 2009 opinion, Dr. L. Lipman, the Veteran's treatment provider since October 2007, the VA psychiatrist noted that the Veteran has carried a diagnosis of schizophrenia since he started with VA and indicated that, from discussion with past VA caregivers, there is agreement and support for the Veteran's claim for service connection for his claimed psychiatric disability.  According to the psychiatrist, the Veteran's schizophrenia manifests with paranoia, paranoid delusions, loose associations in thought process, and hostile paranoid ideas about other people, although at times he experiences paranoia that is camouflaged by an otherwise quiet and cooperative demeanor.  The psychiatrist additionally noted that Veteran has reported visual and auditory hallucinations (including dead Vietnam soldiers), which first began in service and which then  resulted in fear, paranoia, and disorganization such that he would flee his duty stations and ultimately disciplinary action.  

The psychiatrist further noted that chart review revealed diagnoses from 1984 to 1991, an inpatient hospitalization in 1992 for psychosis, and an increase in his presentations to mental health clinics after the Veteran's mother died in 1994.  From the Veteran's medical history and his reports, the psychiatrist surmised that the Veteran's first problems in service appear to have coincided with the onset of voices, paranoia, disorganized behavior, and delusions.  It was noted that he did not tell anyone in the Army about these symptoms because he was afraid that he would be kicked out; instead, he complained about headaches.  The psychiatrist further explained that the Veteran had reenlisted in 1981 because being in the military provided him with a structured environment, shelter, and food, which he was not able to provide for himself outside of the military.  The psychiatrist stated that it was plausible that the Veteran's mental illness played a role in his inadequate performance and discharge and that his cooperativeness and agreeableness masked his lower level functioning enough to get by for a while.  Accordingly, for all of the above reasons and more, the psychiatrist concluded that it was more likely than not that the Veteran's schizophrenia occurred in service and should be service-connected.  

In February 2013, the Veteran underwent a VA psychiatric examination which culminated in a diagnosis of schizophrenia.  Information concerning the Veteran's history recorded by the VA examiner is minimal, and with respect to his military history, the report denotes merely a "number of Article 15s, CCF twice."  Following examination, the VA examiner concluded that "it is unlikely that schizophrenia occurred in or was caused by [military] service as demonstrated by headache and discharge due to unsatisfactory performance."  However, the VA examiner also stated that "[i]t is likely that schizophrenia was demonstrated in the service by visual and auditory hallucinations.  During the service headaches occurred with his perceptual disorder while currently they are precipitated by thinking about the death of his parents."  

Subsequently, in March 2013, following review of the Veteran's claims file, the prior provided an addendum opinion to his February 2013 report.  The VA examiner concluded that it was less likely as not that schizophrenia occurred in, was caused by, or demonstrated in service because there was no documentation in the claims file of symptoms supportive or suggestive of schizophrenia, as the Veteran's medical history and exams were all negative and there was no documentation consistent with the Veteran's account of auditory and visual hallucinations, precipitated by or associated with headaches in service.  The VA examiner further noted that the Veteran's "less than forthright information during the service seems reasonable.  If given the benefit of the [doubt], his problems prior to the service mentioned during the February 2013 VA examination-including a hard upbringing, school difficulties, etc.- could, as likely as not, be prodromal and as likely as not subsequently demonstrated, as he [] consistently contends, during service."

The Board acknowledges that, with respect to the onset of psychiatric symptoms, there is no evidence other than the Veteran's reported timeline.  Service treatment records, including the reports of a November 1982 separation examination and a January 1983 mental status examination indicating that his psychiatric evaluation was normal, document no complaints, findings, or diagnosis of a psychiatric nature.  However, the Veteran is competent to report his own symptoms, and the Board finds no reason to question the veracity of his consistent and credible assertions that he experienced psychiatric symptoms in service but did not seek treatment at that time due to his fear of discharge.  Notably, the Veteran's treating psychiatrist, Dr. L. Lipman, also opined that it was plausible that the Veteran's mental illness played a role in his inadequate performance and discharge and that his cooperativeness and agreeableness masked his lower level functioning, and, impliedly, his mental illness.  On this record, it is reasonable to conclude that the Veteran likely, exhibited maladaptive behaviors during service, for which he was subject to disciplinary action in service and ultimately discharged, and that these behaviors were an early manifestation of his mental illness.

The Board finds that the conclusions as to diagnosis and etiology of Dr. L. Lipman-clearly based on consideration of all pertinent evidence and assertions, and supported by stated rationale-constitutes probative evidence on the question of whether the Veteran, in fact, suffers from paranoid schizophrenia which had its onset in service.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

The Board acknowledges the negative nexus opinion expressed by the February 2013 VA examiner in the examination report and March 2013 addendum.  However, it would appear that such opinion is of less probative value, as the examiner's statements are less detailed, less comprehensive in their analysis, and somewhat confusing and contradictory as to the conclusions expressed.  Moreover, even if the Board was to find the differing opinions rendered by qualified VA mental health professionals are of relatively probative weight, such would place the collective evidence of record,  at least, in relative equipoise on the question of whether the Veteran's current paranoid schizophrenia had its onset during service.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Therefore, given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for paranoid schizophrenia are met.


ORDER

Service connection for paranoid schizophrenia is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


